DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 06/02/2022 is acknowledged.
Claims 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.
Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1 recites “a 2DEG resistor” (lines 9-10) which should be replaced with “a two-dimensional electron gas (2DEG) resistor”.
Claim 1 recites “HEMTs” (line 15) which should be replaced with “high electron mobility transistor (HEMTs)”.
Claim 1 recites “FETs” (line 20) which should be replaced with “field effect transistors (FETs)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 ad 3 recite limitations “said low-voltage logic FET”. There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “said low-voltage logic FET” relates back to “low-voltage logic FETs” (line 2 of claim 1) or to set forth additional low-voltage logic FETs.
Claim 10 recites limitations “said field plate portions” that lack antecedent basis because “field plate portions” were not defined by claim 10 and claims 9 and 1 upon which claim 10 depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0168599 to Udrea et al. (cited in IDS of 05/10/2021, hereinafter Udrea).
With respect to Claim 1, Udrea discloses a resistor-transistor-logic circuit (e.g., high-voltage GaN device, low-voltage GaN device, and high value resistor integrated on the same substrate) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0001, ¶0018-¶0035, ¶0114-¶0026, ¶0142, ¶0145, ¶0147-¶0148) with GaN structures, comprising:
       a GaN layer (2/3) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0114-¶0115, ¶0118, ¶0147-¶0148) with a high-voltage device region (205), a low-voltage device region (210/215) and a resistor region (32);
       an AlGaN barrier layer (1/17/24) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0115, ¶0119, ¶0145, ¶0147) on said GaN layer (2);
       10multiple p-type doped GaN capping layers (11/14/25) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0120, ¶0145, ¶0147) on said AlGaN barrier layer (1/17/24), wherein parts of said p-type doped GaN capping layers (11/14/25) in said high-voltage device region  (205) and said low-voltage device region (210/215) convert said GaN layer under said parts of said p-type doped GaN capping layers into gate depletion regions (e.g., portions of the 2DEG layer under the p-type GaN capping layers are depleted) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0124), said GaN layer (2) not covered by said p-type doped GaN capping layers (e.g., 14) in said resistor region (32) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0115, ¶0119, ¶0145, ¶0147) functions as a 2DEG 15resistor (e.g., 2DEG beneath regions not covered with p-type doped GaN capping layers act as a resistance) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0148);
       multiple first gates (e.g., a plurality of gates 10, as in Fig. 15) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0118, ¶0142), wherein each of said first gates (10) is formed on one of said p-type doped GaN capping layers (e.g., 11) in said high-voltage device region (205);
       multiple first sources (e.g., a plurality of sources 8, as in Fig. 15) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0118, ¶0142, ¶0145) and first drains (e.g., a plurality of drains 9, as in Fig. 15) formed on said GaN layer in said high-voltage device region (205), wherein said first gates (10), said first sources (8) and said first 20drains (9) constitute high-voltage HEMTs (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0001, ¶0018, ¶0110, ¶0118, ¶0145, ¶0147-¶0148, ¶0154);
       multiple second gates (e.g., 15/26) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0018, ¶0110, ¶0120, ¶0123, ¶0145, ¶0147-¶0148, ¶0154), wherein each of said second gates (e.g., 15/26) is formed on one of said p-type doped GaN capping layers (e.g., 14/25) in said low-voltage device region (201/215); and
       multiple second sources (12/27) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0122, ¶0142, ¶0145, ¶0147-¶0148, ¶0154) and second drains (16/23) formed on said GaN layer in said low-voltage device region (210/215), wherein said second gates (15/26), said second sources (12/27) and said 25second drains (15/26) constitute low-voltage logic FETs (e.g., gates 14/15 connected to logic circuit drive the active gates 10/11 and gate 26 form a plurality of transistors, as in Fig. 19, to increase the value of threshold voltage of the high voltage device) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0018-¶0019, ¶0110, ¶0123, ¶0147-¶0148, ¶0154).
Regarding Claim 3, Udrea discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, wherein a spacing (e.g., LGD) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0118, ¶0142, ¶0145) between said first gate (10) and said first drain (9) of said high-voltage HEMT (205) is larger than a spacing between said first gate (10) and said first source (8) of said 5low-voltage logic FET.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea.
Regarding Claim 2, Udrea discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that a spacing between said second gate and said second source of said low-voltage logic FET is equal to a spacing between said second gate and said second 30drain of said low-voltage logic FET. However, Udrea teaches that the second gate (15) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0122-¶0123, ¶0126) provides the additional advantage of being able to control the gate resistance of the device more easily; specifically, this is achieved by varying distance between the second source (e.g., 12) and the second gate (15), and between the second 30drain (16) and the second gate (15) to control the unwanted oscillations due to the fast switching of the devices.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea by varying distances between the second source/drain and the second gate as taught by Udrea to have a spacing between said second gate and said second source of said low-voltage logic FET is equal to a spacing between said second gate and said second 30drain of said low-voltage logic FET in order to control the unwanted oscillations due to the fast switching of the devices, and thus to obtain an integrated circuit with improved switching performance (Udrea, ¶0015, ¶0018-¶0019, ¶0126).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea in view of Chinthakindi et al. (US 2007/0176295, hereinafter Chinthakindi).
Regarding Claim 4, Udrea discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that said p-type doped GaN capping layers in said resistor region is in a staggered arrangement on said GaN layer so that said GaN layer not covered by said p-type 10doped GaN capping layers forms a winding pattern of said 2DEG resistor.
However, Chinthakindi teaches forming the resistor structure (Chinthakindi, Figs. 3-4, ¶0002, ¶0008, ¶0021-¶0023) comprising a plurality of via portions positioned in a staggered arrangement, wherein the plurality of via portions (102) (Chinthakindi, Figs. 3-4, ¶0021, ¶0022) are arranged in a set of rows with each row staggered or offset from adjacent row so that portions of the resistor layer (106) not covered by plurality of via portions (102) form a winding pattern of the resistor; the staggered arrangement increase a current density of the resistor by mitigating electromigration and reducing the resistive heating of each via portion (102), and enables a higher maximum current density for a resistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea by forming a plurality of p-type doped GaN capping layers in a resistor region in a staggered arrangement as taught by Chinthakindi to have the resistor-transistor-logic circuit, wherein that said p-type doped GaN capping layers in said resistor region is in a staggered arrangement on said GaN layer so that said GaN layer not covered by said p-type 10doped GaN capping layers forms a winding pattern of said 2DEG resistor in order to increase a current density of the resistor by mitigating electromigration and reducing the resistive heating of each via portion, and to enable a higher maximum current density for resistor (Chinthakindi, ¶0002, ¶0008, ¶0022, ¶0023).
Regarding Claim 6, Udrea discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that the resistor-transistor-logic circuit, further comprising a third source and a third drain formed on said 2DEG resistor in said resistor region.
However, Chinthakindi teaches forming the resistor structure (Chinthakindi, Figs. 3-4, ¶0002, ¶0008, ¶0021-¶0023) comprising a plurality of via contact portions positioned in a staggered arrangement on a resistor (106) (Chinthakindi, Figs. 3-4, ¶0021, ¶0022), wherein the plurality of via portions (102) (Chinthakindi, Figs. 3-4, ¶0022) are arranged in a set of rows with each row staggered or offset from adjacent row; the staggered arrangement increase a current density of the resistor by mitigating electromigration and reducing the resistive heating of each via portion (102), and enables a higher maximum current density for a resistor; and the metal layer (104) (Chinthakindi, Figs. 3-4, ¶0024) is arranged on the plurality of contact vias.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea by forming a plurality of contact vias and the metal layer in a resistor region as taught by Chinthakindi, wherein the plurality of contact via portions are disposed in the staggered arrangement in the resistor region, and the metal layer includes the source and drain terminals to have the resistor-transistor-logic circuit, further comprising a third source and a third drain formed on said 2DEG resistor in said resistor region in order to provide improved integrated circuit interconnected with a resistor having increased current density, and to enable a higher maximum current density for resistor (Chinthakindi, ¶0002, ¶0008, ¶0022, ¶0023-¶0024).
Claims 5, 7-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea in view of Hill et al. (US 2015/0179566, hereinafter Hill).
Regarding Claim 5, Udrea discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that said GaN layer comprises a lower GaN epitaxial layer and an upper GaN mesa layer, and said AlGaN barrier layer is on said GaN mesa layer.
However, Hill teaches forming an integrated circuit comprising a HEMT device (Hill, Figs. 1-2, ¶0001, ¶0026-¶0033, ¶0046-¶0053) including a buffer/channel epitaxial layer (140) comprised of GaN epitaxial layer on a substrate (130) and forming an active area of the transistor by mesa-etching (Hill, Figs. 1-2, ¶0046, ¶0047, ¶0051) such that the GaN buffer/channel layer (140) comprises a lower GaN epitaxial layer and an upper GaN mesa layer, and a AlGaN barrier layer (142) is on the GaN mesa layer (140), wherein the channel portion is optimized for optimal electron transport and device speed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea by forming buffer/channel layer and the active region by mesa-etching as taught by Hill to have the resistor-transistor-logic circuit, wherein said GaN layer comprises a lower GaN epitaxial layer and an upper GaN mesa layer, and said AlGaN barrier layer is on said GaN mesa layer in order to provide improved integrated circuit comprising a HEMT device with channel portion optimized for optimal electron transport and device speed and with lower gate leakage (Hill, ¶0026, ¶0047, ¶0048, ¶0051).
Regarding Claim 7, Udrea discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, further comprising a passivation layer (e.g., a surface passivation layer 7) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0117, ¶0142, ¶0145, ¶0147-¶0148) on said GaN layer (2) and said p-type doped GaN capping layers (11/14/25), but does not specifically disclose exposing said first gates, said first sources, said first drains, said second gates, said second sources and said second drains.
However, Hill teaches forming an integrated circuit comprising a HEMT device (Hill, Figs. 1-2, ¶0001, ¶0026-¶0033, ¶0046-¶0053) including a buffer/channel epitaxial layer (140) comprised of GaN epitaxial layer on a substrate (130) and forming an active area of the transistor by mesa-etching (Hill, Figs. 1-2, ¶0046, ¶0047, ¶0051), wherein the channel portion is optimized for optimal electron transport and device speed, and forming the front side passivation layer (134) (Hill, Fig. 2, ¶0044) that is patterned to expose a plurality of the gate (108), the source (114) and the drain (116) terminals.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea by forming front side passivation layer as taught by Hill to have exposing said first gates, said first sources, said first drains, said second gates, said second sources and said second drains in order to provide improved integrated circuit comprising a HEMT device with channel portion optimized for optimal electron transport and device speed and with lower gate leakage (Hill, ¶0026, ¶0047, ¶0048, ¶0051).
Regarding Claim 8, Udrea in view of Hill discloses the resistor-transistor-logic circuit with GaN structures of claim 7. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, wherein said first gates (10), said first sources (8), said first drains (9), said second gates (15), said second sources (12) and said second drains (16) further comprise field plate portions (e.g., field plates connected to the first source 8 and the fist drain 9 and extending over the first gate 10 and field plate 29 connected to the second gate 15 and extending between the second sources 12 and the second drain 16, as in Fig. 18) (Udrea, Figs. 2, 18, 21(a)-21(b), ¶0116, ¶0117, ¶0144) on said passivation layer (7/30).
Regarding Claim 9, Udrea in view of Hill discloses the resistor-transistor-logic circuit with GaN structures of claim 7. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, further comprising field plate structures (e.g., field plate 29 connected to the second gate 15 and extending between the second gate 15 and the second drain 16, as in Fig. 18) (Udrea, Figs. 18, 21(a)-21(b), ¶0144, ¶0147) on said passivation layer (30) between said second drains (16) and said second gates (15) in said low-voltage device region (205).
Regarding Claim 10, Udrea in view of Hill discloses the resistor-transistor-logic circuit with GaN structures of claim 9. Further, Udrea does not specifically disclose that said field plate structures connect with said field plate portions. However, Udrea teaches forming the field plate structure (29) connected to the second gate (15) (Udrea, Figs. 18, 21(a)-21(b), ¶0144, ¶0147). Further, Hill teaches forming a plurality of gates (108) (Hill, Fig. 2, ¶0052, ¶0057) having T-shape with portions on the passivation layer (134) and forming field plates between the ILD layers to shield gates (108) from high voltages applied to one of the drain terminals (116).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the resistor-transistor-logic circuit of Udrea/Hill by forming a plurality of gates having T-shape with portions on the passivation layer and field plates as taught by Hill, wherein the plurality of gates having T-shape with portions on the passivation layer as field plate portions are connected to the filed plate structures between the gate and the drain terminals to have the resistor-transistor-logic circuit, wherein said field plate structures connect with said field plate portions in order to  shield gates from high voltages applied to one of the drain terminals, and to provide improved integrated circuit comprising a HEMT device with channel portion optimized for optimal electron transport and device speed and with lower gate leakage (Hill, ¶0026, ¶0047, ¶0048, ¶0051, ¶0052, ¶0057).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea in view of Marinella et al. (US Patent No. 9,761,675, hereinafter Marinella).
Regarding Claim 11, Udrea discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose the resistor-transistor-logic circuit, further comprising multiple metal layers above said high-voltage HEMTs in said high-voltage device region, wherein parts of said metal layers function as metal 10interconnect resistors.
However, Marinella teaches forming a resistive element above the HEMT device (Marinella, Figs. 1A-1C, Col. 2, lines 24-42, Col. 6, lines 26-67; Col. 7, lines 1-63; Col. 8, lines 15-67; Col. 9, lines 1-30; lines 34-54; Col. 11, lines 13-35) comprising interconnects including multiple metal layers, wherein parts of said metal layers function as metal 10interconnect resistors; the resistive field structure provides improved electric field distribution in the GaN-based power semiconductor device, minimizes power dissipation in the OFF-state dissipation in the semiconductor device, enhances breakdown voltage and improves reliability of the power device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the resistor-transistor-logic circuit of Udrea by forming a plurality of interconnects including a resistive element as taught by Marinella to have the resistor-transistor-logic circuit, further comprising multiple metal layers above said high-voltage HEMTs in said high-voltage device region, wherein parts of said metal layers function as metal 10interconnect resistors in order to improve electric field distribution in the GaN-based power semiconductor device, to minimize power dissipation in the OFF-state dissipation in the semiconductor device, to enhance breakdown voltage and reliability of the power device (Marinella, Col. 2, lines 24-42, Col. 6, lines 50-67; Col. 8, lines 39-67; Col. 9, lines 34-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891